COX, Judge
(dissenting):
Based upon the information available to the commander, I believe the authorization to inspect or search appellant and his area in the barracks was responsible command conduct and reasonable under the Fourth Amendment to the Constitution, taking into consideration the military context in which the events occurred. United States v. Morris, 28 MJ 8, 14 (CMA 1989) (Cox, J., concurring in part and dissenting in part). Therefore, I would not apply the exclusionary rule to the contraband seized and would sustain the judge’s and the Court of Military Review’s rulings that the evidence was admissible.